Fourth Court of Appeals
                                San Antonio, Texas
                                    December 12, 2017

                                    No. 04-16-00822-CR

                                   Kenon MCDONALD,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR0794
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER

         The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The pro se
brief is due on January 11, 2018. Requests for further extension of time will be disfavored.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court